              Case 5:19-cv-01046 Document 1 Filed 08/29/19 Page 1 of 7



                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

 BROADCAST MUSIC, INC.; PERIOD MUSIC;                §
 WELSH WITCH MUSIC; EMI BLACKWOOD                    §
 MUSIC INC.; RICK’S MUSIC, INC.; RED SEA             §
 SONGS; SONY/ATV SONGS LLC; THE                      §
 BERNARD EDWARDS COMPANY LLC;                        §
 DANDELION MUSIC CO., A DIVISION OF                  §
 JAMIE MUSIC PUBLISHING CO.;                         §
 UNIVERSAL – SONGS OF POLYGRAM                       §
 INTERNATIONAL, INC.; STONE DIAMOND                  §
 MUSIC CORP.; WARNER-TAMERLANE                       §
 PUBLISHING CORP.; ZOMBIES ATE MY                    §
 PUBLISHING; FORTHEFALLEN                            §
 PUBLISHING; RESERVOIR MEDIA                         §
 MANAGEMENT INC., d/b/a RESERVOIR 416                §
                                                          C.A. NO. 19-1046
 a/k/a RESERVOIR ONE AMERICA; BRUJO                  §
 MUSIC; PEER INTERNATIONAL                           §
 CORPORATION; E.O. SMITH MUSIC,                      §
                                                     §
                         Plaintiffs,                 §
                                                     §
 v.                                                  §
                                                     §
 LD LIFT, INC. d/b/a SOUTHTOWN 101; and              §
 JEFF SLAUGHTER; and KEVIN LA GARZA,                 §
 each individually,                                  §
                                                     §
                         Defendants.                 §

                                       ORIGINAL COMPLAINT

         Plaintiffs, by their attorneys, for their Complaint against Defendants LD Lift, Inc. d/b/a

Southtown 101, and Jeff Slaughter and Kevin La Garza, each individually, allege as follows:

                                  JURISDICTION AND VENUE

         1.     This is a suit for copyright infringement under the United States Copyright Act of

1976, as amended, 17 U.S.C. §§ 101 et seq. (the “Copyright Act”). This Court has jurisdiction

pursuant to 28 U.S.C. §§ 1331 and 1338(a). Additionally, this Court has supplemental jurisdiction

over any state law claims within the same case or controversy pursuant to 28 U.S.C. § 1367(a).



58671414v.1
               Case 5:19-cv-01046 Document 1 Filed 08/29/19 Page 2 of 7



         2.     This Court has personal jurisdiction over Defendants because Defendants are

residents of and/or are incorporated in this State and are conducting business in this State, including

in this District, Defendants' acts of copyright infringement are occurring in this State, including in

this District, and Defendants should anticipate being haled into court in this State.

         3.     Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391 and 1400(a).

                                           THE PARTIES

         4.     Plaintiff Broadcast Music, Inc. (“BMI”), is a corporation organized and existing under

the laws of the State of Delaware. BMI’s principal place of business is 7 World Trade Center, 250

Greenwich Street, New York, New York 10007. BMI has been granted the right to license the public

performance rights in 14 million copyrighted musical compositions (the “BMI Repertoire”), including

those which are alleged herein to have been infringed.

         5.     The other Plaintiffs are the owners of the copyrights in the musical compositions,

which are the subject of this lawsuit. All Plaintiffs are joined pursuant to Fed. R. Civ. P. 17(a) and

19(a).

         6.     Plaintiff Period Music is a sole proprietorship owned by Kimberly A. Deal. This

Plaintiff is the copyright owner of at least one of the songs in this matter.

         7.     Plaintiff Welsh Witch Music is a sole proprietorship owned by Stephanie Nicks.

This Plaintiff is the copyright owner of at least one of the songs in this matter.

         8.     Plaintiff EMI Blackwood Music, Inc. is a corporation. This Plaintiff is the copyright

owner of at least one of the songs in this matter.

         9.     Plaintiff Rick’s Music, Inc. is a corporation. This Plaintiff is the copyright owner

of at least one of the songs in this matter.

         10.    Plaintiff Red Sea Songs is a sole proprietorship owned by Steve Greenberg. This

Plaintiff is the copyright owner of at least one of the songs in this matter.



                                                     2
               Case 5:19-cv-01046 Document 1 Filed 08/29/19 Page 3 of 7



        11.     Plaintiff Sony/ATV Songs LLC is a limited liability company. This Plaintiff is the

copyright owner of at least one of the songs in this matter.

        12.     Plaintiff The Bernard Edwards Company LLC is a limited liability company. This

Plaintiff is the copyright owner of at least one of the songs in this matter.

        13.     Plaintiff Dandelion Music Co. is a division of Jamie Music Publishing Co., a

company. This Plaintiff is the copyright owner of at least one of the songs in this matter.

        14.     Plaintiff Universal – Songs of Polygram International, Inc. is a corporation. This

Plaintiff is the copyright owner of at least one of the songs in this matter.

        15.     Plaintiff Stone Diamond Music Corp. is a corporation. This Plaintiff is the

copyright owner of at least one of the songs in this matter.

        16.     Plaintiff Warner-Tamerlane Publishing Corp. is a corporation. This Plaintiff is the

copyright owner of at least one of the songs in this matter.

        17.     Plaintiff Zombies Ate My Publishing is a partnership owned by Amy Lee and Ben

Moody. This Plaintiff is the copyright owner of at least one of the songs in this matter.

        18.     Plaintiff Forthefallen Publishing is a sole proprietorship owned by David Hodges.

This Plaintiff is the copyright owner of at least one of the songs in this matter.

        19.     Plaintiff Reservoir Media Management Inc. is a corporation doing business as

Reservoir 416 a/k/a Reservoir One America. This Plaintiff is the copyright owner of at least one

of the songs in this matter.

        20.     Plaintiff Brujo Music is a partnership owned by August E. Meyer, Jr. and Anthony

Tomblin a/k/a Lucky Tomblin. This Plaintiff is the copyright owner of at least one of the songs in

this matter.

        21.     Plaintiff Peer International Corporation is a corporation. This Plaintiff is the

copyright owner of at least one of the songs in this matter.



                                                   3
               Case 5:19-cv-01046 Document 1 Filed 08/29/19 Page 4 of 7



         22.    Plaintiff E.O. Smith Music is a sole proprietorship owned by Rivers Cuomo. This

Plaintiff is the copyright owner of at least one of the songs in this matter.

         23.    Defendant LD Lift, Inc. is a corporation organized and existing under the laws of

the state of Texas, which operates, maintains and controls an establishment known as Southtown

101, located at 101 Pereida St., San Antonio, Texas 78210, in this district (the “Establishment”).

         24.    In connection with the operation of the Establishment, Defendant LD Lift, Inc.

publicly performs musical compositions and/or causes musical compositions to be publicly

performed. Defendant LD Lift, Inc. may be served with process by serving its registered agent,

Charles Slaughter, at 8110 Robin Rest, San Antonio, Texas 78209.

         25.    Defendant LD Lift, Inc. has a direct financial interest in the Establishment.

         26.    Defendant Jeff Slaughter is an officer of Defendant LD Lift, Inc. with responsibility

for the operation and management of that corporation and the Establishment. Defendant Jeff

Slaughter may be served with process at his place of business, 101 Pereida St., San Antonio, Texas

78210.

         27.    Defendant Jeff Slaughter has the right and ability to supervise the activities of

Defendant LD Lift, Inc. and a direct financial interest in that corporation and the Establishment.

         28.    Defendant Kevin La Garza is an officer of Defendant LD Lift, Inc. with

responsibility for the operation and management of that corporation and the Establishment.

Defendant Kevin La Garza may be served with process at his place of business, 101 Pereida St., San

Antonio, Texas 78210.

         29.    Defendant Kevin La Garza has the right and ability to supervise the activities of

Defendant LD Lift, Inc. and a direct financial interest in that corporation and the Establishment.




                                                  4
              Case 5:19-cv-01046 Document 1 Filed 08/29/19 Page 5 of 7




                         CLAIMS OF COPYRIGHT INFRINGEMENT

        30.     Plaintiffs repeat and reallege each of the allegations contained in paragraphs 1

through 29.

        31.     Since December 2017, BMI has reached out to Defendants over thirty (30) times,

by phone, an in-person visit, mail and email, in an effort to educate Defendants as to their

obligations under the Copyright Act with respect to the necessity of purchasing a license for the

public performance of musical compositions in the BMI Repertoire. Included in the letters were

Cease and Desist Notices, providing Defendants with formal notice that they must immediately

cease all use of BMI-licensed music in the Establishment.

        32.     Plaintiffs allege fourteen (14) claims of willful copyright infringement, based upon

Defendants’ unauthorized public performance of musical compositions from the BMI Repertoire.

All of the claims for copyright infringement joined in this Complaint are governed by the same

legal rules and involve similar facts. Joinder of these claims will promote the convenient

administration of justice and will avoid a multiplicity of separate, similar actions against

Defendants.

        33.     Attached to this Complaint as a schedule (the “Schedule”) and incorporated herein as

Exhibit A is a list identifying some of the many musical compositions whose copyrights were

infringed by Defendants. The Schedule contains information on the fourteen (14) claims of copyright

infringement at issue in this action. Each numbered claim has the following eight lines of information

(all references to “Lines” are lines on the Schedule): Line 1 providing the claim number; Line 2 listing

the title of the musical composition related to that claim; Line 3 identifying the writer(s) of the musical

composition; Line 4 identifying the publisher(s) of the musical composition and the plaintiff(s) in this

action pursuing the claim at issue; Line 5 providing the date on which the copyright registration was

issued for the musical composition; Line 6 indicating the copyright registration number(s) for the



                                                    5
              Case 5:19-cv-01046 Document 1 Filed 08/29/19 Page 6 of 7



musical composition; Line 7 showing the date(s) of infringement; and Line 8 identifying the

Establishment where the infringement occurred.

       34.     For each work identified on the Schedule, the person(s) named on Line 3 was the

creator of that musical composition.

       35.     For each work identified on the Schedule, on or about the date(s) indicated on

Line 5, the publisher(s) named on Line 4 (including any predecessors in interest), complied in all

respects with the requirements of the Copyright Act and received from the Register of Copyrights

Certificates of Registration bearing the number(s) listed on Line 6.

       36.     For each work identified on the Schedule, on the date(s) listed on Line 7, Plaintiff

BMI was (and still is) the licensor of the public performance rights in the musical composition

identified on Line 2. For each work identified on the Schedule, on the date(s) listed on Line 7, the

Plaintiff(s) listed on Line 4 was (and still is) the owner of the copyright in the respective musical

composition listed on Line 2.

       37.     For each work identified on the Schedule, on the date(s) listed on Line 7, Defendants

publicly performed and/or caused to be publicly performed at the Establishment the musical

composition identified on Line 2 without a license or permission to do so. Thus, Defendants have

committed copyright infringement.

       38.     The specific acts of copyright infringement alleged in the Complaint, as well as

Defendants’ entire course of conduct, have caused and are causing Plaintiffs great and incalculable

damage. By continuing to provide unauthorized public performances of works in the BMI Repertoire

at the Establishment, Defendants threaten to continue committing copyright infringement. Unless

this Court restrains Defendants from committing further acts of copyright infringement, Plaintiffs will

suffer irreparable injury for which they have no adequate remedy at law.




                                                  6
            Case 5:19-cv-01046 Document 1 Filed 08/29/19 Page 7 of 7



      WHEREFORE, Plaintiffs pray that:

      (a)    Defendants, their agents, servants, employees, and all persons acting under their

             permission and authority, be enjoined and restrained from infringing, in any

             manner, the copyrighted musical compositions licensed by BMI, pursuant to 17

             U.S.C. § 502;

      (b)    Defendants be ordered to pay statutory damages, pursuant to 17 U.S.C. § 504(c);

      (c)    Defendants be ordered to pay costs, including a reasonable attorneys’ fees, pursuant

             to 17 U.S.C. § 505; and

      (d)    Plaintiffs have such other and further relief as is just and equitable.

Dated: August 29, 2019                               Respectfully submitted,


                                                     /s/ Myall S. Hawkins
                                                     Myall S. Hawkins
                                                     S.D. Texas Admission No. 7845
                                                     Texas Bar No. 09250320
                                                     Email: mhawkins@seyfarth.com
                                                     SEYFARTH SHAW LLP
                                                     700 Milam, Suite 1400
                                                     Houston, Texas 77002
                                                     Phone: 713 238 1875
                                                     Fax: 713 225 2340

                                                     ATTORNEY-IN-CHARGE FOR
                                                     PLAINTIFFS




                                                 7
